DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to the claims filed 6/23/2022.  Claims 2-4 and 18-20 are cancelled.  Claims 1 and 5-17 are pending.  Claims 11-17 are withdrawn. Claims 1 and 5-10 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii 20070079593.
Regarding claim 1, Fujii teaches a flow volume ratio calculation device (41) configured to calculate a flow volume ratio of fuels (pilot ratio, top hat ratio, main ratio per [0105]  An outline of a process flow in the gas turbine combustion control device 41 will be described with reference to FIG. 5. Firstly, the CLCSO is computed based on the power generator output, the IGV aperture command value, the intake-air temperature, a turbine bypass ratio (the turbine bypass flow rate/the intake-air flow rate) representing a ratio between the intake-air flow rate and the turbine bypass flow rate, and an atmospheric pressure ratio (an atmospheric pressure/a standard atmospheric pressure) representing a ratio between the atmospheric pressure and the standard atmospheric pressure...Thereafter, a pilot ratio representing a ratio of a pilot fuel gas flow rate (a weight flow rate) relative to a total fuel gas flow rate (a weight flow rate), a top hat ratio representing a ratio of a top hat fuel gas flow rate (a weight flow rate) relative to the total fuel gas flow rate (the weight flow rate), and a main ratio representing a ratio of a main fuel gas flow rate (a weight flow rate) relative to the total fuel gas flow rate (the weight flow rate) are calculated based on this CLCSO) flowing in multiple fuel systems (see Fig. 1 main fuel supply line 12, pilot fuel supply line 13, and top hat fuel supply line 14 including the components along 12, 13, and 14 and the fuel nozzles (main nozzles 26, pilot nozzle 25, and top hat nozzles 27) at the downstream end thereof) in a gas turbine (1) including the multiple fuel systems (see Fig. 1 main fuel system main fuel supply line 12, pilot fuel supply line 13, and top hat fuel supply line 14 including the components along 12, 13, and 14 and the fuel nozzles (main nozzles 26, pilot nozzle 25, and top hat nozzles 27) at the downstream end thereof), a compressor (4) that compresses air (Fig. 1 Intake Air) to generate compressed air (high pressure compressed air [0087] ..Therefore, a fuel is combusted in each of the combustors 3 together with a high-pressure compressed air taken in and compressed by the compressor 4.), a combustor that combusts the fuels from the multiple fuel systems in the compressed air ([0090] Each of the combustors 3 has a configuration as shown in FIG. 2. As shown in FIG. 2, the combustor 3 includes multiple types of fuel nozzles, namely, main nozzles 26 as first fuel nozzles, a pilot nozzle 25 as a second fuel nozzle, and top hat nozzles 27 as third fuel nozzles. The pilot nozzle 25 and the main nozzles 26 are disposed inside an inner cylinder 28, while the top hat nozzles 27 are disposed in a space between the inner cylinder 28 and an outer cylinder 29. [0091] The pilot nozzle 25 is a fuel nozzle for diffuse combustion targeted for achieving combustion stability and the like. The single pilot nozzle 25 is provided at a central part of the inner cylinder 28. The main nozzle 26 is a fuel nozzle for premixed combustion targeted for NOx reduction, which is designed to mix main fuel gas with the compressed air on an upstream side of a combustion portion and then to subject the mixed gas to combustion. The multiple main nozzles 26 are provided around the pilot nozzle 25. The top hat nozzle 27 is a fuel nozzle for premixed combustion targeted for further NOx reduction, which is designed to mix top hat fuel gas with the compressed air on an upstream side of the main nozzles 26 and then to subject the mixed gas to combustion. The multiple top hat nozzles 27 are provided on the outer peripheral side of the main nozzles 26.) to generate combustion gas ([0087]…Therefore, a fuel is combusted in each of the combustors 3 together with a high-pressure compressed air taken in and compressed by the compressor 4. When the gas turbine body 2 is rotated by this combustion gas, the power generator 5 is driven rotatively by this gas turbine body 2 to generate power.), and a turbine (2) that is driven by the combustion gas (see [0087] cited supra), the flow volume ratio calculation (41) device comprising: a first calculator (51-60 of Fig. 16) having at least one computer (any one or more of 51-60 in Fig. 16) that receives values of two parameters (CLSCO and one of PLCSO and THCSO) capable of expressing a combustion state (any state of combustion in the combustor) in the combustor (any of the parameter can influence the combustion state in the combustor, as such any of the parameter is capable of expressing a combustion state in the combustor) and calculates the flow volume ratio relative to the received values of the two parameters from a predetermined relationship between the two parameters and the flow volume ratio (see Fig. 22-23), wherein the two parameters are a first parameter ( PLCSO or THCSO, [0136] Next, computation logic (fuel flow rate command setting means) of a pilot fuel flow rate command value (PLCSO) will be described with reference to FIG. 22. A function generator 81 calculates the pilot ratio corresponding to the CLCSO calculated in accordance with the computation logic of the CLCSO based on the function of the CLCSO and the pilot ratio which is set up in advance as shown in FIG. 7. [0141] Next, computation logic (the fuel flow rate command setting means) of a top hat fuel flow rate command value (THCSO) will be described with reference to FIG. 23. A function generator 91 calculates the top hat ratio corresponding to the CLCSO calculated in accordance with the computation logic of the CLCSO based on the function of the CLCSO and the top hat ratio which is set up in advance as shown in FIG. 8.) and a second parameter (CLCSO), wherein the first parameter is an inlet temperature-correlated value that is a value that changes in correlation with a change in an inlet temperature of the combustion gas in the turbine (see [0113] and [0114] infra), and is calculated based on inlet temperature a first output of a generator connected to the gas turbine when the inlet temperature is a first temperature (700° CMW value [0113] Specifically, a 700° CMW value representing the power generator output (the gas turbine output) when the combustion gas temperature TIT at the inlet of the gas turbine is equal to 700° C. that is determined as the first combustion gas temperature at the inlet of the gas turbine, and a 1500° CMW value representing the power generator output (the gas turbine output) when the combustion gas temperature TIT at the inlet of the gas turbine is equal to 1500° C. that is determined as the second combustion gas temperature at the inlet of the gas turbine are set up in the first place. Here, the temperature of 1500° C. is a maximum combustion gas temperature (an upper limit) … [0114] Then, as shown in FIG. 12, the CLCSO relative to the 700° CMW is defined as 0% and the CLCSO relative to the 1500° CMW value is defined as 100%. per [0136] and [0137] supra, PLCSO and THCSO are both derived from CLCSO, as such any computations used to derive CLCSO are also used in the derivation of PLCSO and THCSO.), a second output of the generator when the inlet temperature is a second temperature (1500° CMW value), and a measured value of an output of the generator when the inlet temperature is a third temperature ([0194] Meanwhile, the gas turbine combustion control device 41 of this embodiment includes the learning circuit 62 configured to compare the computed 1500° CMW value with the actual measurement value of the power generator output (the gas turbine output) based on the actual measurement value of the exhaust gas temperature and the measurement after the judgment that the combustion gas temperature at the inlet of the gas turbine reaches the maximum temperature (1500° C.)), wherein the second temperature is greater than the first temperature (see [0113] supra), the third temperature is greater than or equal to the first temperature and is less than or equal to the second temperature (this is the result of the 1500° CMW value representing the maximum operating temperature of the gas turbine engine and 700° CMW value representing the operating temperature of the gas turbine engine corresponding to a load of 100% and a load of 0%[0114] Then, as shown in FIG. 12, the CLCSO relative to the 700° CMW is defined as 0% and the CLCSO relative to the 1500° CMW value is defined as 100%)), the second output is greater than the first output (see [0113] and [0014] supra), and the measured value of the output of the generator is greater than or equal to the first output and is less than or equal to the second (this is the result of the 1500° CMW value representing the maximum operating temperature of the gas turbine engine and 700° CMW value representing the operating temperature of the gas turbine engine corresponding to a load of 100% and a load of 0%[0114] Then, as shown in FIG. 12, the CLCSO relative to the 700° CMW is defined as 0% and the CLCSO relative to the 1500° CMW value is defined as 100%)), wherein the second parameter is a flow velocity-correlated value that changes in correlation with a change in a flow velocity of the combustion gas within the combustor (PLCSO and THCSO are the pilot and top hat fuel ratios.), and is a calculated load factor at an operation time of the gas turbine that is a percentage of a current load ([0114] Then, as shown in FIG. 12, the CLCSO relative to the 700° CMW is defined as 0% and the CLCSO relative to the 1500° CMW value is defined as 100%) relative to a maximum load permitted in the gas turbine (the a 1500° CMW value per [0013] cited infra), wherein the current load is the measured value of the output of the generator and the maximum load is calculated based on an intake pressure of the air taken in by the compressor and an intake temperature of the air taken in by the compressor, (see [0113] Specifically, a 700° CMW value representing the power generator output (the gas turbine output) when the combustion gas temperature TIT at the inlet of the gas turbine is equal to 700° C. that is determined as the first combustion gas temperature at the inlet of the gas turbine, and a 1500° CMW value representing the power generator output (the gas turbine output) when the combustion gas temperature TIT at the inlet of the gas turbine is equal to 1500° C. that is determined as the second combustion gas temperature at the inlet of the gas turbine are set up in the first place. Here, the temperature of 1500° C. is a maximum combustion gas temperature (an upper limit) … [0114] Then, as shown in FIG. 12, the CLCSO relative to the 700° CMW is defined as 0% and the CLCSO relative to the 1500° CMW value is defined as 100%), wherein the first parameter is determined based on values which include at least one value that is different from values which the second parameter is determined based on (the PLCSO and THCSO both additionally depend on respectively the pilot ratio and the top hat ratio [0136] Next, computation logic (fuel flow rate command setting means) of a pilot fuel flow rate command value (PLCSO) will be described with reference to FIG. 22. A function generator 81 calculates the pilot ratio corresponding to the CLCSO calculated in accordance with the computation logic of the CLCSO based on the function of the CLCSO and the pilot ratio which is set up in advance as shown in FIG. 7. [0141] Next, computation logic (the fuel flow rate command setting means) of a top hat fuel flow rate command value (THCSO) will be described with reference to FIG. 23. A function generator 91 calculates the top hat ratio corresponding to the CLCSO calculated in accordance with the computation logic of the CLCSO based on the function of the CLCSO and the top hat ratio which is set up in advance as shown in FIG. 8.) and is a value different from specifying a total fuel flow volume supplied by the combustor (neither the top hat ratio nor pilot ratio specifies the total fuel flow volume supplied by the combustor), wherein the first calculator is constituted by: a second calculator (81-86) having at least one computer (any one or more of 81-86) that calculates a first ratio (Pilot Ratio) included in the fuel volume ratio as a ratio of a fuel flow supplied to the combustor (see Fig. 1 and Fig. 2) through a first fuel system (Pilot fuel system, see Fig. 1, the elements from the Fuel gas source to 3 providing Pilot Fuel Gas to 3) among the multiple fuel systems (see [0105] cited supra) with respect to the total fuel flow volume supplied to the combustor (see Fig. 1 and Fig. 2) through the multiple fuel systems (CSO): and a third calculator (91-96) having at least one computer (any one or more of 91-96) that calculates a second ratio included in the flow volume ratio (Top Hat Ratio) as a ratio of a fuel flow supplied to the combustor (see Fig. 1 and Fig. 2) through a second fuel system (Top Hat Fuel System, see Fig. 1, the elements from the Fuel gas source to 3 providing Top Hat Fuel Gas to 3) among the multiple fuel systems (see [0105] cited supra) with respect to the total fuel flow volume supplied to the combustor (see Fig. 1 and Fig. 2) through the multiple fuel systems (CSO), and wherein at least one of the second calculator and the third calculator is configured to calculate a correction value (see Fig. 22 and 23, the value provided by 82 for the first ratio and by 92 for the second ratio) applied to the first ratio or the second ratio, in accordance with the second parameter ([0142] Specifically, a function generator 92 calculates a weight value of correction corresponding to the CLCSO calculated in accordance with the computation logic of the CLCSO based on the function of the CLCSO and the weight of correction as shown in FIG. 20, [0137] Specifically, a function generator 82 calculates a weight value of correction corresponding to the CLCSO calculated in accordance with the computation logic of the CLCSO based on the function of the CLCSO and the weight of correction as shown in FIG. 20) and to correct the first ratio or the second ratio with the correction value (see Fig. 22 and Fig. 23).
Regarding claim 5, Fujii further teaches wherein each of the second calculator and the third calculator that constitute the first calculator includes: a flow volume ratio computer (81 and 91 respectively) that determines the firsts ratio or the second ratio relative to the received value of the first parameter (CLCSO) of the two parameters from a predetermined relationship between the first parameter and the flow volume ratio (the predetermined relationship used by 81 or 91); a correction value computer (82 or 92) that determines the correction value (the output 82 or 92) for the first ratio of the second ratio which is calculated by the one of the second calculator and the third calculator in accordance with the received value of the second parameter of the two parameters (the measured CLCSO) from a predetermined relationship between the second parameter and the correction value for the first ratio or the second ratio (the relationship used by 82 or 92); and a corrector (85 or 95) that corrects the flow volume ratio determined by the flow volume ratio computer with the correction value determined by the correction value computer (see Fig. 22 and 23).
Regarding claim 6, Fujii further teaches wherein the predetermined relationship used by the correction value computer is relationship between the second parameter and the first ratio or the second ratio (see Fig. 22 and 23) when the first parameter is constant (the first parameter can be held constant see [0192] For example, when carrying out an IGV opening operation at the constant power generator output (the gas turbine output).
Regarding claim 7, Fujii further teaches wherein the combustor includes a first burner (25) that subjects a fuel (pilot fuel gas) to diffusion combustion ([0091] The pilot nozzle 25 is a fuel nozzle for diffuse combustion targeted for achieving combustion stability and the like.) and a second burner (26) that subjects a fuel to premixed combustion ([0091] The main nozzle 26 is a fuel nozzle for premixed combustion targeted for NOx reduction, which is designed to mix main fuel gas with the compressed air on an upstream side of a combustion portion and then to subject the mixed gas to combustion.); the gas turbine includes, as the multiple fuel systems, the first fuel system that supplies a fuel to the first burner and a third fuel system (Main fuel system, see Fig. 1, the elements from the Fuel gas source to 3 providing Main Fuel Gas to 3) that supplies a fuel to the second burner.
Regarding claim 8, Fujii further teaches wherein the combustor includes a burner (any one or more of 25, 26, and 27) that sprays a fuel (pilot fuel gas, main fuel gas or top hat fuel gas [0091] The pilot nozzle 25 is a fuel nozzle for diffuse combustion targeted for achieving combustion stability and the like. The single pilot nozzle 25 is provided at a central part of the inner cylinder 28. The main nozzle 26 is a fuel nozzle for premixed combustion targeted for NOx reduction, which is designed to mix main fuel gas with the compressed air on an upstream side of a combustion portion and then to subject the mixed gas to combustion. The multiple main nozzles 26 are provided around the pilot nozzle 25. The top hat nozzle 27 is a fuel nozzle for premixed combustion targeted for further NOx reduction, which is designed to mix top hat fuel gas with the compressed air on an upstream side of the main nozzles 26 and then to subject the mixed gas to combustion. The multiple top hat nozzles 27 are provided on the outer peripheral side of the main nozzles 26. See also [0095] … the pilot manifold 23 is configured to distribute the pilot fuel gas, which is supplied through the pilot fuel supply line 13, to the pilot nozzles 25); the gas turbine includes, as the multiple fuel systems, a burner system that supplies a fuel to the burner (any one or more of 22-24 [0095] As schematically shown in FIG. 3, the pilot manifold 23 is configured to distribute the pilot fuel gas, which is supplied through the pilot fuel supply line 13, to the pilot nozzles 25 of the respective combustors 3. Although illustration is omitted therein, the main manifold 22 is similarly configured to distribute the main fuel gas supplied through the main fuel supply line 12 to the main nozzles 26 of the respective combustors 3, and the top hat manifold 24 is also configured to distribute the top hat fuel gas supplied through the top hat fuel supply line 14 to the top hat nozzles 27 of the respective combustors 3.), and an upstream supply system that supplies a fuel into the compressed air delivered to the burner (unillustrated fuel tank per [0092] Moreover, as shown in FIG. 1 and FIG. 2, a main fuel supply line 12, a pilot fuel supply line 13, and a top hat fuel supply line 14 which are branched off from a fuel gas supply line 11 connected to an unillustrated fuel tank or gas field are connected respectively to the main nozzles 26, the pilot nozzle 25, and the top hat nozzles 27 of each of the combustors 3 and see [0091] supra); and the burner system includes the first fuel system (see Fig. 1); the upstream supply system includes the second fuel system (see Fig. 1, the upstream supply system overlaps with the upstream portion of the second fuel system); and the flow volume ratio includes a ratio of a flow volume of the fuel supplied to the combustor from the burner system to the total flow volume of the fuels supplied to the combustor from the multiple fuel systems (the pilot and top hat ratios are the ratios of the fuel provided to the respective burners to the total fuel CSO provided to the combustor).
Regarding claim 9, Fujii further teaches a control device comprising: the flow volume ratio calculation device according to claim 1 (see the rejection of claim 1 supra); a total flow volume computer that determines the total flow volume of the fuels supplied to the combustor from the multiple fuel systems (the unillustrated control unit per [0140] Here, the total fuel flow rate command value (CSO) is set up based on a relation between a power generator output command value, which is set up in advance in the preliminary studies (the gas turbine designing processes), and the CSO (i.e. the total fuel gas flow rate Gf. Specifically, the gas turbine combustion control device 41 sets up the total fuel flow rate command value (CSO) based on the preset relation (the function) between the power generator output command value and the CSO by use of the power generator output command value set up by the central load dispatching center or the like. Here, the gas turbine combustion control device 41 adjusts the total fuel flow rate command value (CSO) by use of an unillustrated control unit such that the actual measurement value of the power generator output coincides with the power generator output command value. For example, the total fuel flow rate command value (CSO) is adjusted such that the actual measurement value of the power generator output coincides with the power generator output command value by subjecting a deviation between the actual measurement value of the power generator output and the power generator output command value to proportional and integral operations with a PI controller.); a system flow volume computer (the systems shown in Fig. 22 and 23) that determines a fuel flow volume in each of the multiple fuel systems (PLCSO and THCSO) from the total flow volume determined by the total flow volume computer and the flow volume ratio calculated by the flow volume ratio calculation device (see Fig. 22 and 23); and a valve controller (Fig. 24 105 and 110) having at least one computer (105 and 110), wherein a control signal (Fig. 24, the Top Hat and Pilot Fuel Flow Rate Control Valve Position Command Values) is output to a fuel flow volume adjustment valve (19 and 21) provided in each of the multiple fuel systems so that the fuel flow volume in each of the multiple fuel systems becomes the corresponding fuel flow volume determined by the system flow volume computer (see [0106] Subsequently, the respective weight flow rates, namely, the pilot fuel gas flow rate GfPL, the top hat fuel gas flow rate GfTH, and the main fuel gas flow rate GfMA are calculated based on the pilot ratio, the top hat ratio, and the main ratio, respectively. Further, a Cv value of the pilot fuel flow rate control valve 19, a Cv value of the top hat fuel flow rate control valve 21, and a Cv value of the main fuel flow rate control valve 17 are calculated based on the pilot fuel gas flow rate GfPL, the top hat fuel gas flow rate GfTH, and the main fuel gas flow rate GfMA, respectively. Then, the pilot fuel flow rate control valve position command value, the top hat fuel flow rate control valve position command value, and the main fuel flow rate control valve position command value based on the Cv value of the pilot fuel flow rate control valve 19, the Cv value of the top hat fuel flow rate control valve 21, and the Cv value of the main fuel flow rate control valve 17, respectively. Meanwhile, in terms of the combustor bypass valve 8, the combustor bypass valve position command value is calculated based on the CLCSO as well.).
Regarding claim 10, Fujii further teaches a gas turbine plant (the elements shown in Fig. 1) comprising: the control device according to claim 9 (the control device of claim 9 is an element of the gas turbine plant of Fig. 1); and the gas turbine (1).

Response to Arguments
Applicant's arguments filed have been fully considered, the amended additional limitations have been addressed by a new teaching and a new interpretation of Fuji.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741